387 F.2d 240
128 U.S.App.D.C. 282
BULLETIN COMPANY, Appellant,v.Victor E. ORIGONI, Appellee.
No. 20704.
United States Court of Appeals District of Columbia Circuit.
May 8, 1967.

Mr. John R. McConnell, Philadelphia, Pa., of the bar of the Supreme Court of Pennsylvania, pro hac vice, by special leave of court, with whom Mr. William J. Curtin, Washington, D.C., was on the brief, for appellant.
Mr. Thomas M. O'Malley, Washington, D.C., for appellee.
Before WRIGHT, McGOWAN and ROBINSON, Circuit Judges.
ORDER
PER CURIAM.


1
This cause came on for hearing on the record on appeal from the United States District Court for the District of Columbia, and was argued by counsel.


2
This interlocutory appeal certifies for our consideration the question as to whether Layne v. Tribune Co., 63 App.D.C. 213, 71 F.2d 223, cert. denied, 293 U.S. 572, 55 S. Ct. 83, 79 L. Ed. 670 (1934), and Neely v. Philadelphia Inquirer Co., 61 App.D.C. 334, 62 F.2d 873 (1932), have been overruled sub silentio.  We hold that they have not.


3
It is ordered that the judgment of the District Court denying the motion to quash service of summons and dismiss the complaint be, and it is hereby, reversed.